Citation Nr: 1509308	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-12 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is an issue of entitlement to an effective date prior to September 28, 2007 for a 10 percent disability rating (or evaluation) for the service-connected right shoulder surgical scars.

2.  Whether there is an issue of entitlement to an effective date prior to September 28, 2007 for a 10 percent disability rating (or evaluation) for the service-connected left ankle anterior tibialis tendonitis (hereinafter "left ankle disability").

3.  Entitlement to a higher initial disability rating (or evaluation) in excess of 20 percent for the service-connected right pectoralis major tendon rupture status post repair with residual soft tissue and muscle defect, rotator cuff tendon tear status post repair, and acromioclavicular joint degeneration (hereinafter "right shoulder disabilities").

4.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected left ankle disability, in excess of 0 percent for the period from January 16, 2005 to September 28, 2007, and in excess of 10 percent from September 28, 2007.

5.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for the service-connected right knee lateral meniscus tear, patellar tendonitis, status post arthroscopy (hereinafter "right knee disabilities").

6.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected right elbow tendonitis, in excess of 0 percent for the period from January 16, 2005 to September 16, 2007, and in excess of 10 percent from September 16, 2007.

7.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected right shoulder surgical scars, in excess of 0 percent for the period from January 16, 2005 to September 28, 2007, and in excess of 10 percent from September 28, 2007.

8.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for the service-connected left ankle scar.

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1997 to January 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2005, March 2008, June 2014, and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A claim for service connection for right shoulder, left ankle, right knee, and right elbow disabilities was received in September 2004.  The November 2005 rating decision, in pertinent part, granted service connection for (1) right shoulder disabilities and assigned a 20 percent disability rating; (2) right knee disabilities and assigned a 10 percent disability rating; (3) a left ankle scar and assigned a 10 percent disability rating; and (4) a left ankle disability, right elbow tendonitis, and right shoulder surgical scars and assigned a noncompensable disability ratings.  The disability ratings were all made effective January 16, 2005 (the day after the Veteran's separation from active service).

In a December 2005 written statement, the Veteran submitted a "letter of disagreement concerning [his] disability % [percentage]."  The Veteran indicated that the reasons for the assigned disability percentages for the (service-connected) injuries were not correct.  In a January 2006 letter, the RO sought clarification from the Veteran as to what specific issues he was appealing and informed the Veteran that he had 60 days to respond.  The Veteran did not contact the RO with the 60 days or the one year appeal period.  The RO treated the Veteran's subsequent September 2007 correspondence as new "increased rating claims."    

A notice of disagreement must be a written communication from a claimant or the representative expressing dissatisfaction with an adjudicative determination of a RO.  The notice of disagreement should be in terms which can be reasonably construed as a desire for review of that determination.  It need not be expressed in any special wording.  38 C.F.R. § 19.118 (2014).  A notice of disagreement must be filed within one year from the date of mailing the notification of the initial review and determination, otherwise, that determination will become final.  38 C.F.R.	 § 19.129 (2014).

In December 2005, shortly following receipt of the November 2005 rating decision, the Veteran submitted a written statement indicating disagreement with the disability ratings (percentages) assigned in the November 2005 rating decision.  The Veteran contended that the reasons for the assigned disability percentages for the (service-connected) injuries were not correct.  Based on a liberal interpretation of the Veteran's December 2005 written statement, the Board finds it to have been a timely notice of disagreement to the initial disability ratings assigned in the November 2005 rating decision.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases).  As such, the period on appeal runs from January 16, 2005 (the day after the Veteran's separation from active service) to present.  

The March 2008 rating decision, in pertinent part, readjudicated and continued the 20 percent rating for the right shoulder disabilities, the 10 percent ratings for left ankle scar and right knee disability, and the noncompensable rating for the right elbow tendonitis.  The March 2008 rating decision also granted 10 percent disability ratings for the right shoulder surgical scars and left ankle disability from September 28, 2007 (the date the Veteran had submitted an "increased rating claim"), creating "staged" initial disability ratings.  
	
The June 2014 rating decision denied service connection for PTSD.  The August 2014 rating decision granted a 10 percent disability rating for the right elbow tendonitis from September 16, 2007 (the date the Veteran had submitted an "increased rating claim"), creating "staged" initial disability ratings.

In December 2014, the Veteran testified at a personal hearing in San Antonio, Texas (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for the right shoulder surgical scars and left ankle disability has been in effect since January 16, 2005, the day after the Veteran's separation from active service.

2.  For the entire initial rating period from January 16, 2005, the Veteran's right shoulder disabilities have been manifested by symptoms of pain, weakness, fatigue, and crepitus that are productive of limitation of flexion and abduction to 120 degrees.

3.  For the entire initial rating period from January 16, 2005, the Veteran's right shoulder disabilities have not been manifested by limitation of flexion or abduction more nearly approximating to midway between side and shoulder level, ankylosis, or loss of head, nonunion, fibrous union, dislocation, or malunion of the humerus; and did not more nearly approximate a moderately severe Muscle Group II injury.

4.  For the entire initial rating period from January 16, 2005, the Veteran's left ankle disability has been manifested by symptoms of pain and stiffness, dorsiflexion to 10 degrees, and plantar flexion to 30 degrees and more closely approximated moderate limitation of motion of the ankle.

5.  For the entire initial rating period from January 16, 2005, the Veteran's left ankle disability has not more closely approximated marked limitation of motion of the ankle and has not been manifested by ankylosis of the ankle, subastragalar, or tarsal joint, an astragalectomy, or malunion of the os calcis or astragalus.

6.  For the entire initial rating period from January 16, 2005, the Veteran's right knee disabilities have been manifested by symptoms of painful motion and crepitus that are productive of noncompensable limitation of motion, and removal of the semilunar cartilage.

7.  For the entire initial rating period from January 16, 2005, the Veteran's right knee disabilities have not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, instability, dislocation of the semilunar cartilage with frequent episodes of joint "locking" or effusion, malunion or non-union of the tibia and fibula, or genu recurvatum.

8.  For the entire initial rating period from January 16, 2005, the Veteran's right elbow tendonitis has been manifested by symptoms of painful motion and stiffness that are productive of noncompensable limitation of motion, pronation to 60 degrees, and supination to 65 degrees.  

9.  For the entire initial rating period from January 16, 2005, the Veteran's right elbow tendonitis has not been manifested by ankylosis, limitation of flexion to 100 degrees, limitation of extension to 45 degrees, flail joint of the elbow, impairment of the radius or ulna, bone fusion, limitation of pronation with motion lost beyond the last quarter of the arc, or limitation of supination to 30 degrees or less.

10.  For the entire initial rating period from January 16, 2005, the Veteran's right shoulder surgical scars have been characterized by one deep, nonlinear scar that is painful, measuring 30 square centimeters (4.65 square inches) and 3 superficial, linear scars that are not painful measuring 3 square centimeters (0.047 square inches).

11.  For the entire initial rating period from January 16, 2005, the Veteran's right shoulder surgical scars have not been characterized by burn scars, or other scars not of the head, face, or neck, that are at least 6 square inches (39 square centimeters), unstable, or are productive of limitation of function of the right shoulder.

12.  For the entire initial rating period from January 16, 2005, the Veteran's left ankle scar has been characterized by one superficial, nonlinear scar that is painful, measuring 0.75 square centimeters (0.12 square inches).

13.  For the entire initial rating period from January 16, 2005, the Veteran's left ankle scar has not been characterized by burn scars, or other scars not of the head, face, or neck, that are at least 6 square inches (39 square centimeters), unstable, or are productive of limitation of function of the left ankle.


CONCLUSIONS OF LAW

1.  As to the issue of an effective date prior to September 28, 2007 for a 10 percent disability rating for the service-connected right shoulder surgical scars, there remains no question of fact or law to be decided by the Board.  38 U.S.C.A.		 §§ 7104(a), 7105 (West 2014).

2.  As to the issue of effective date prior to September 28, 2007 for a 10 percent disability rating for the service-connected left ankle disability, there remains no question of fact or law to be decided by the Board.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).

3.  The criteria for an initial disability rating in excess of 20 percent for right pectoralis major tendon rupture status post repair with residual soft tissue and muscle defect, rotator cuff tendon tear status post repair, and acromioclavicular joint degeneration have not been met or more nearly approximated for any part of the initial rating period from January 16, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from January 16, 2005 to September 28, 2007, the criteria for an initial disability rating of 10 percent, but no higher, for left ankle anterior tibialis tendonitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5271 (2014).

5.  The criteria for an initial disability rating in excess of 10 percent for left ankle anterior tibialis tendonitis have not been met or more nearly approximated for any part of the initial rating period from January 16, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5271 (2014).

6.  The criteria for an initial disability rating in excess of 10 percent for right knee lateral meniscus tear, patellar tendonitis, status post arthroscopy have not been met or more nearly approximated for any part of the initial rating period from January 16, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).

7.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from January 16, 2005 to September 16, 2007, the criteria for an initial disability rating of 10 percent, but no higher, for right elbow tendonitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).

8.  The criteria for an initial disability rating in excess of 10 percent for right elbow tendonitis have not been met or more nearly approximated for any part of the initial rating period from January 16, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).

9.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from January 16, 2005 to September 28, 2007, the criteria for an initial disability rating of 10 percent, but no higher, for right shoulder surgical scars have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2004); 38 C.F.R.	 §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2004).

10.  The criteria for an initial disability rating in excess of 10 percent for right shoulder surgical scars have not been met or more nearly approximated for any part of the initial rating period from January 16, 2005.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2004); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2004).

11.  The criteria for an initial disability rating in excess of 10 percent for the left ankle scar have not been met or more nearly approximated for any part of the initial rating period from January 16, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2004); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds,	 444 F.3d 1328 (Fed. Cir. 2006).    

As the dismissed claims for earlier effective dates for the 10 percent disability ratings assigned for the right shoulder surgical scar and left ankle disability are decided as a matter of law, no discussion of the duties to notify and assist is required with respect to these issues.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

With respect to the remaining issues on appeal, in this case, notice was provided to the Veteran in November 2004 prior to the initial adjudication of the claims in November 2005.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims and VA and the Veteran's respective duties for obtaining evidence. While the November 2004 notice letter did not include information with regard to VA's practices in assigning disability ratings and effective dates, these issues come before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. §5103(a) notice for the service connection claims that were granted.  See Hartman v. Nicholson,	 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private treatment records, VA examination reports, a copy of the December 2014 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in December 2007 and July 2014.  In a June 2014 written statement, the Veteran contended that he did not attend the December 2007 VA examination.  See also June 2014 substantive appeal (on a VA Form 9), July 2014 written statement. 

With respect to the Veteran's assertions that he did not attend the December 2007 VA examination, review of the examination report reveals that a full physical examination was conducted during the December 2007 VA examination.  Further, there is a consent form for the examiner to take pictures of the service-connected scars that was signed by the Veteran at the time of the December 2007 VA examination, as well as pictures of the Veteran's right shoulder and ankle scars.  As such, the Board finds that the December 2007 VA examination report was conducted in reference to this Veteran and may properly be considered in this case notwithstanding the Veteran's inability to recall the specifics of the examination now, several years later.

As such, the Board finds that the December 2007 and July 2014 VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms, including as reported during flare-ups and additional functional limitation, listed in the relevant criteria in the potentially applicable diagnostic codes.  

The Veteran testified at a hearing before the Board in December 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems, including fatigue, weakness, and pain associated with the right shoulder, left ankle, right knee, and right elbow disabilities as well as the associated scars.  As the Veteran presented evidence of symptoms and functional impairments due to the service-connected disabilities and there is additionally medical evidence reflecting the severity of the right shoulder, left ankle, right knee, and right elbow disabilities and right shoulder and left ankle scars, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to these issues.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R.	 § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     
 
Dismissal of Earlier Effective Date for the Right Shoulder Surgical Scars 
and Left Shoulder Disability 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In a March 2008 readjudcation during the initial rating appeal, the RO granted "staged" 10 percent disability ratings for the right shoulder surgical scars and left ankle disability, effective September 28, 2007 and maintained the noncompensable disability ratings assigned from January 16, 2005 to September 28, 2007.  The Veteran contends that the 10 percent stage of the initial disability ratings should have been from January 16, 2005 (the day after separation from active service).  Even though he stated the disagreement in terms of "earlier effective dates," he was actually disagreeing with the 0 percent stage of the initial ratings rather than an actual effective date.  The only actual effective date was the date of service connection, January 16, 2005.  

In June 2014, the RO issued a statement of the case purporting to deny an "earlier effective date" prior to September 28, 2007 for the 10 percent disability ratings assigned for the right shoulder surgical scars and left ankle disability, respectively.  By doing so, the RO effectively adjudicated the question of higher initial disability ratings in excess of 10 percent for these disabilities.  In June 2014, the Veteran filed what purported to be a "substantive appeal" (on a VA Form 9) on the issue of an "earlier effective date." 

Because the initial rating appeal had already been perfected in March 2010 for the early stage of the initial rating period from January 16, 2005, which encompasses the question of whether higher (compensable) disability ratings should be assigned for the early stage of the rating period (from January 16, 2005 to September 28, 2007), the Veteran's (and the RO's) characterization of the issue as one for "earlier effective dates" for the right shoulder surgical scars and left shoulder disability did not constitute an actual effective date appeal.  He did not express disagreement with the only effective date assigned, the effective date for the grant of service connection for the right shoulder surgical scars and left ankle disability, January 16, 2005; instead, he actually disagreed with the early stage of the initial rating period for which noncompensable disability ratings were assigned contending that a 10 percent rating should have been granted from the early initial rating period.  

Because all the "questions" that would pertain to an earlier effective date issue (when entitlement to compensable disability ratings arose) are being decided by the perfected initial rating appeal (decided below) - namely a weighing of the lay and medical evidence to determine when the evidence shows that entitlement to a compensable percent rating arose, that is, when the higher 10 percent "staged rating" should begin - there remains no "question" of effective date for rating that is not fully adjudicated in an initial rating appeal adjudication of the noncompensable stage (from January 16, 2005 to September 28, 2007).  For these reasons, it was not legally possible for the Veteran to appeal an "effective date" for the 10 percent ratings assigned for the right shoulder surgical scars and left ankle disability; the Veteran's disagreement with the noncompensable ratings assigned for the early stage within one year of the initial rating assignment constituted a notice of disagreement and appeal of the early stage (0 percent) of the initial rating.  

Likewise, following the Veteran's statement, the RO's labeling of the subsequent adjudications to include the phrase "earlier effective date" has not raised or adjudicated an actual effective date issue, as an earlier effective date for assignment of the 10 percent ratings is a legal impossibility in such a staged rating case as this where the Veteran has already perfected an appeal of the entire initial rating period back to the date of the grant of service connection - January 16, 2005.  The effective date for the grant of service connection was not appealed and became final.  The issues remaining on appeal, as originally perfected in March 2010 and as adjudicated below, are entitlement to higher initial disability ratings for the right shoulder surgical scars and left ankle disability in excess of 0 percent for the early stage of the initial rating period from January 16, 2005 (effective date of the grant of service connection) to September 28, 2007, and in excess of 10 percent from September 28, 2007.  

Accordingly, the Board does not have jurisdiction to review the appeals for an "effective date" prior to September 28, 2007 for the 10 percent disability ratings assigned for the service-connected right shoulder surgical scar and left ankle disability, and they must be dismissed.  See 38 U.S.C.A. § 7104(a) (West 2014) (providing that the Board decides actual "questions in a matter").  All the questions that were characterized as "effective date" questions are fully addressed as part of the initial rating appeal issues.

Disability Ratings Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period on appeal.

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2014).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his or her earning capacity and would constitute pyramiding of disabilities, which is prohibited in 38 C.F.R. § 4.14 (2014).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Rating Right Shoulder Disabilities 

The Veteran is in receipt of a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201 for the service-connected right shoulder disabilities for the entire initial rating period from January 16, 2005.  The Veteran is right arm dominant.  See December 2007 and July 2014 VA examination reports.  Under Diagnostic Code 5201, a 20 percent disability rating is assigned for limitation of an arm at the shoulder level whether it is the major or minor extremity.  A 30 percent disability rating is assigned for the major extremity when motion is limited to midway between the side and shoulder level.  A 40 percent disability rating is assigned for the major extremity when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2014).  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

Throughout the course of this appeal, the Veteran has contended that the right shoulder disabilities have been manifested by more severe symptoms than that contemplated by the 20 percent disability rating assigned.  See August 2014 written statement from the representative.  At the December 2014 Board hearing, the Veteran testified that he experiences symptoms of cramping, tightness, pain, weakness, and guarding in the right shoulder and limited range of motion.  The Veteran testified that the right shoulder is sore at the end of the day.  

As discussed in detail below, for the entire initial rating period from January 16, 2005, the Board finds that the criteria for an initial disability rating in excess of 20 percent for the service-connected right shoulder disabilities have not been met or more nearly approximated.  For the entire initial rating period, the Veteran's right shoulder disabilities have been manifested by symptoms of pain, weakness, fatigue, and crepitus that are productive of limitation of flexion and abduction to 120 degrees.

The service treatment records and VA examination reports as well as the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported right shoulder pain and weakness.  In April 2003 (during service), the Veteran underwent surgery to repair a rupture of the right pectoral and partial tear of the anterior fibers of the right deltoid.  A June 2003 service treatment record notes that, upon physical examination, range of motion testing reflected forward flexion and abduction to 170 degrees.

A February 2004 service treatment record notes that the Veteran had some evidence of a rotator cuff tear.  Upon physical examination, range of motion testing revealed active flexion and abduction to 170 degrees with pain above the 120 arc.  An April 2004 service treatment record notes that an MRI of the right shoulder revealed mild acromioclavicular joint arthrosis and tendonitis of the supraspinatus tendon.  Upon physical evaluation, range of motion testing revealed flexion and abduction to 170 degrees.  An April 2004 physical examination report notes right chest deformity secondary to a pectoral tear and surgical repair, weakness with forward flexion, and full range of motion.

In August 2004 (during service), the Veteran underwent an arthroscopic synovectomy of the right shoulder, subacromial decompression, and minimal debridement of the rotator cuff.  In December 2004 (during service), the Veteran underwent an acromioclavicular joint resection of the right shoulder and excision of the distal clavicle.  December 2004 private treatment records note normal muscle tone in the right shoulder.  Upon physical examination, range of motion testing revealed 150 degrees of elevation and 90 degrees of external rotation.  A January 2005 private treatment record notes that the Veteran reported discomfort in the right shoulder when performing activities of daily living, excellent range of motion of the right shoulder, and normal muscle tone.  

At the December 2007 VA examination, the Veteran reported daily pain associated with reaching across in front of the body to the opposite side and significant weakness in the right arm.  The Veteran reported being unable to lift greater than 15 pounds above the level of the shoulder with confidence, minimal weakness lifting below the shoulder level being able to lift as much as 50 pounds, a fairly constant sensation of fatigue in the right shoulder girdle musculature, a sensation of giving way when performing pushups with no locking, and swelling over the right clavicle at the acromioclavicular joint approximately once a month.  The Veteran denied flare-ups associated with the right shoulder and infrequent use of a strapped sling when sleeping, but denied use of any other assistive device.

At the December 2007 VA examination, physical examination of the Veteran's right shoulder revealed abnormal soft tissue contours with a 6 to 8 centimeter defect in the right pectoralis major muscle.  Upon physical examination, range of motion testing reflected right shoulder flexion from 0 to 150 degrees with pain at 120 degrees, abduction from 0 to 145 degrees with pain at 120 degrees, and external and internal rotation to 85 degrees with pain at 50 degrees.  Crepitus was noted over the acromioclavicular joint.  

At the July 2014 VA examination, the Veteran reported slightly decreased range of motion in the right shoulder and moderate limitation in lifting the right arm due to shoulder injury residuals.  The Veteran reported flare-ups with repetitive use that cause increased shoulder pain and fatigue, but no incoordination or further limitation of motion.  

Upon physical examination, range of motion testing reflected right shoulder flexion to 170 degrees with objective evidence of painful motion at 170 degrees and abduction to 120 degrees with objective evidence of painful motion at 120 degrees.  No additional limitation of motion was noted upon repetitive testing.  The VA examiner noted functional impairment of less movement than normal, excess fatigability, and pain on movement.  Guarding and tenderness or pain on palpation was noted in the right shoulder.  Normal muscle strength was noted in right shoulder abduction and forward flexion.  The VA examiner noted no history of mechanical symptoms (clicking, catching, etc.) or recurrent dislocation.  The VA examiner noted symptoms of residual pain, limitation of motion, and limited endurance associated with the 2004 shoulder surgeries.  

After a review of all the evidence, both lay and medical, the Board finds that the criteria for an initial disability rating in excess of 20 percent for the service-connected right shoulder disabilities have not been met or more nearly approximated for any part of the initial rating period from January 16, 2005.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  As noted above, at worst, range of motion testing reflected right shoulder flexion to 150 degrees with pain at 120 degrees at the December 2007 VA examination and abduction to 120 degrees with pain at 120 degrees at the July 2014 VA examination.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Range of motion testing conducted throughout the appeal period has revealed right shoulder flexion and abduction ranging between 120 and 170 degrees, which the Board finds to more closely approximate limitation of motion at shoulder level.  Based on the evidence of record, the Board finds that the Veteran's right shoulder disabilities have not more closely approximated limitation of motion midway between the side and shoulder level, as contemplated by the 30 percent disability rating under Diagnostic Code 5201.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca, 8 Vet. App. 202.  Here, there is no question that the Veteran's right shoulder disabilities have caused pain, weakness, and fatigue, which has restricted his overall motion; however, as noted above, even taking into account any additional functional limitation due to pain, the Veteran's right shoulder disabilities have not been manifested by limitation of motion at midway between side and shoulder level.  At the December 2014 Board hearing, the Veteran testified that he is able to reach his arm above shoulder level and could drive a vehicle.  As such, the degree of functional impairment does not warrant a higher rating based on limitation of motion.

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the shoulder.  Initially, with respect to Diagnostic Code 5201, the Veteran is only entitled to a single disability rating for the right arm for limited motion at the shoulder joint.  In Yonek v. Shinseki, 722 F.3d 1355, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 4.71a, Diagnostic Code 5201 does not provide separate ratings for limitation of motion in the flexion and abduction planes for a single arm, but rather a single rating based on "limitation of motion of" the arm.  Id. at 1358.  Therefore, even though the Veteran has limitation of motion both in flexion and abduction, only a single rating, based on the greatest type of limitation of motion, is warranted - in this case, 120 degrees of either flexion or abduction.  

Next, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis of the scapulohumeral articulation, the Board finds that Diagnostic Code 5200 does not apply.  38 C.F.R. § 4.71a; see also July 2014 VA examination report.  Diagnostic Code 5202 provides ratings based impairment of the humerus.  As there is no lay or medical evidence of deformity of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union, nonunion, or loss of head of the humerus, the Board finds that Diagnostic Code 5202 does not apply.  See id.

Diagnostic Code 5203 provides ratings based on impairment of the clavicle or scapula.  Under Diagnostic Code 5203, for the dominant arm, a 20 percent disability rating is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  Alternatively, Diagnostic Code 5203 directs that impairment of the clavicle or scapula be rated based on impairment of function of the contiguous joint.  While the Veteran does have impairment of the clavicle (see e.g., July 2014 VA examination report), the service-connected right shoulder disabilities are being rated based on impairment of function of the contiguous joint (acromioclavicular joint) as evidenced by the 20 percent rating currently assigned under Diagnostic Code 5201.  Moreover, the highest potential rating available under Diagnostic Code 5203 is 20 percent; thus, Diagnostic Code 5203 does not allow for a higher rating than the 20 percent disability rating currently assigned under Diagnostic Code 5200.  Based on the above, the Board finds that a separate rating under Diagnostic Code 5203 is not warranted for any part of the appeal period.  38 C.F.R. § 4.71a.      

The July 2014 VA examination report indicates that the Veteran underwent a total shoulder joint replacement in 2004.  The Board finds that this was a typographical error on the part of the VA examiner and is not supported by the other evidence of record, including the diagnoses provided by the same VA examiner.  The July 2014 VA examination report notes diagnoses of right shoulder rotator cuff tear, acromioclavicular joint degeneration, and pectoralis major tear, status post repairs.  See also December 2007 VA examination report.  Review of the evidence of record, including the pertinent service treatment records reflects that, while the Veteran underwent three right shoulder surgeries, he has not undergone a total shoulder joint replacement nor has the Veteran contended otherwise.  Based on the above, the Board finds that Diagnostic Code 5051 (shoulder replacement (prosthesis)) does not apply.  Id.
  
Finally, service treatment records and post-service clinical findings confirm involvement of Muscle Group II in the Veteran's original pectoralis major muscle injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5302 (2014).  The limitation of motion (flexion, abduction, and rotation) attributable to the service-connected right shoulder disabilities is a manifestation of both muscle and joint injuries.  Limitation of motion associated with a disability is specifically accounted for under the muscle injury criteria, as set forth at 38 C.F.R. § 4.56(c) (uncertainty of movement factor).  Moreover, Diagnostic Code 5302 accounts for motion of the shoulder joint (forward/backward swing) as muscles move joints.  See 38 C.F.R. § 4.73.  Finally, for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  These criteria are overlapping with the symptoms of functional loss that pertain to the joints, listed in 38 C.F.R. §§ 4.40 and 4.45. See also DeLuca, supra.  Based on the above, the Board finds that assigning a separate rating under Diagnostic Code 5302 for impairment of Muscle Group II would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology, in this case, limitation of motion of the shoulder, including as due to pain, weakness, and fatigue.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  

The Board further finds that the Veteran is not entitled an initial disability rating in excess of 20 percent under Diagnostic Code 5302.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Under Diagnostic Code 5302 for Muscle Group II, for the dominant arm, a 20 percent disability rating is assigned for a moderate muscle injury, a 30 percent disability rating is assigned for a moderately severe muscle injury, and a (maximum) 40 percent disability rating is assigned for a severe muscle injury.  Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).

Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54 (2014).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.  

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

The Board finds that the weight of the evidence of record demonstrates that the Veteran's right shoulder disabilities have not been productive of moderately severe impairment of Muscle Group II for any part of the appeal period.  April 2003 service treatment records note that the Veteran ruptured the pectoral major muscle in the right shoulder, had a partial tear of the anterior fibers of the deltoid, and underwent surgery.  An April 17, 2003 service treatment record notes that the shoulder incision looked clean with minimal drainage and that the stitches would be removed in ten days.  An April 22, 2003 service treatment record notes that the Veteran reported an episode of burning on the lower portion of the pectoral and that physical examination revealed no problems.  An April 28, 2003 service treatment record notes that swelling in the right shoulder had decreased, no sign of infection, and the stitches were removed.  The treatment record notes that the Veteran would be seen in three weeks to start physical therapy.

June 2003 service treatment record notes that the Veteran was doing well in physical therapy.  Physical examination of the right upper extremity revealed excellent range of motion with forward flexion and abduction to 170 degrees and internal and external rotation to 60 degrees.  The Veteran was placed on limited duty with no heavy lifting.  An August 2003 service treatment record notes continued improvement in range of motion and strength of the right shoulder with physical therapy.  An April 2004 physical examination report notes right chest deformity secondary to a pectoral tear and surgical repair, weakness with forward flexion, and full range of motion.

At the December 2007 VA examination, physical examination of the Veteran's right shoulder revealed abnormal soft tissue contours with a 6 to 8 centimeter defect in the right pectoralis major muscle.  The VA examiner noted that the soft tissue defect was tender to deep palpation with a noticeable area of hypesthesia between the right shoulder scar and the soft tissue defect.  Normal muscle strength in the rotator cuff in all planes of abduction, forward elevation, extension, and rotation was noted.  Pectoralis major strength was noted as 4/5 (active movement against some resistance), anterior deltoid strength was 3/5 (active movement against gravity), and middle and posterior deltoid muscle strength was 5/5 (normal strength).    

The service treatment records do not show hospitalization for a prolonged period for treatment of the right pectoral major muscle tear.  Rather service treatment records reflect that the Veteran was hospitalized for one day in connection with the initial right shoulder surgery.  While the service treatment records do reflect periodic complaints of right chest pain, the service treatment records and other evidence of record also do not reflect prolonged infection or sloughing of soft parts in relation to the right shoulder injury.  38 C.F.R. § 4.56(d)(3).  The VA examination reports also do not reflect indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles of the right shoulder compared with the sound side.  Id.  The evidence of record does not reflect that any other muscle groups were affected.  Based on the above, the Board finds that a separate rating (or increase in rating) under Diagnostic Code 5302 for a Muscle Group II injury is not warranted for any part of the appeal period.  

Rating Left Ankle Disability

The Veteran is in receipt of a noncompensable disability rating for the period from January 16, 2005 to September 28, 2007, and a 10 percent rating from September 28, 2007, for the left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent disability rating is warranted for moderate limitation of ankle motion.  A 20 percent (maximum) disability rating is prescribed for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014).  The words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2014).  

Throughout the course of the appeal, the Veteran has contended that the service-connected left ankle disability has been manifested by more severe symptoms or impairment than that completed by the noncompensable and 10 percent "staged" ratings assigned.  In an August 2014 written statement, the representative indicated that the Veteran has extreme limitations in the left ankle.  At the December 2014 Board hearing, the Veteran testified that his left ankle swells after climbing, walking in rough terrain, or jumping up and down off trucks.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's left ankle disability more nearly approximates moderate limitation of the ankle, the criteria for a 10 percent disability rating under Diagnostic Code 5271, for the entire initial rating period from January 16, 2005.  The service treatment records and VA examination reports as well as the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported left ankle pain and weakness.  In April 2002 (during service), the Veteran underwent an excision of a tumor and tenosynovectomy of the left anterior tibial tendon.  An April 2004 service treatment record notes that range of motion testing of the left ankle revealed dorsiflexion to 25 degrees and plantar flexion to 35 degrees.  

At the December 2007 VA examination, the Veteran reported episodic increased stiffness in his ankle occurring three times in the previous year and lasting a day or two.  The Veteran denied any weakness, stiffness, locking, giving way, swelling, fatigability, dislocation, subluxation, or flare-ups of the left ankle.  The VA examination report notes that the Veteran's activities of daily living were rarely impacted and occupational activities were minimally impacted, noting that the Veteran reported some discomfort when climbing stairs or walking on uneven ground.  Physical examination of the left ankle revealed tenderness in the ankle joint.  No effusion, synovitis, or instability was noted.  Upon physical examination, range of motion testing reflected left ankle dorsiflexion to 10 degrees without a painful arc and plantar flexion to 40 degrees without a painful arc.  

At the July 2014 VA examination, the Veteran denied any ambulatory limit or flare-ups associated with the left ankle.  Upon physical examination, range of motion testing reflected left ankle dorsiflexion to 40 degrees and plantar flexion to 30 degrees, both without objective evidence of painful motion.  No additional limitation of motion was noted upon repetition.  The VA examiner noted functional impairment of pain on movement and mild anterior tibeal ankle pain with plantar flexion.  Joint stability tests were normal.

Based on the above, the Board finds that, for the entire initial rating period, the Veteran's left ankle disability has been manifested by symptoms of pain and stiffness, dorsiflexion to 10 degrees, and plantar flexion to 30 degrees, which more nearly approximates moderate limitation of motion of the ankle - the criteria for a 10 percent disability rating under Diagnostic Code 5271.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated for any part of the initial rating period.  In reaching its finding that the Veteran has not more than moderate limited motion of the ankle, the Board has considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, specifically any additional limitation of motion due to pain and stiffness.  Although service treatment records and VA examination reports note that the Veteran has reported experiencing pain, such findings, in the context of ranges of motion measures and other evidence, show the overall disability more nearly approximated moderate limitation of motion or moderate ankle disability, but do not show marked limitation of motion or provide for a higher disability rating than 10 percent in this case.   

As noted above, an April 2004 service treatment record notes that range of motion testing reflected dorsiflexion to 25 degrees and plantar flexion to 35 degrees, the December 2007 VA examination noted left ankle dorsiflexion to 10 degrees and plantar flexion to 40 degrees without evidence of painful motion, and the July 2014 VA examination noted dorsiflexion to 40 degrees and plantar flexion to 30 degrees without evidence of painful motion.  The Board finds that, even with consideration of functional loss due to pain and stiffness, the Veteran's disability does not approximate marked limited motion of the left ankle as described for a higher 20 percent rating under Diagnostic Code 5271 for any part of the initial rating period.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Based on the above evidence, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5271 for the Veteran's left ankle disability for any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the ankle.  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Codes 5270 and 5272 does not apply.  See July 2014 VA examination report (noting no anklyosis of the ankle, subtalar, or tarsal joints).  The July 2014 VA examination report also specifically notes that the Veteran does not have malunion of the calcaneus (os calcis) or talus (astragalus) and that the Veteran has never had a astragalectomy; therefore, Diagnostic Codes 5273 and 5274 are also inapplicable.

The July 2014 VA examination report indicates that the Veteran underwent a total ankle joint replacement in 2002.  The Board finds that this was a typographical error on the part of the VA examiner and is not supported by the other evidence of record, including the diagnoses provided by the same VA examiner.  The July 2014 VA examination report notes diagnoses of left ankle cyst removal with tibeal tendinitis.  This diagnosis is consistent with the December 2007 VA examination report.  Review of the evidence of record, including the pertinent service treatment records reflects that, while the Veteran underwent surgery for a left ankle cyst, he has not undergone a total ankle joint replacement, nor has the Veteran contended otherwise.  Based on the above, the Board finds that Diagnostic Code 5056 (ankle replacement (prosthesis)) does not apply.  Id.

Rating Right Knee Disability

The Veteran is in receipt of a 10 percent disability rating for the right knee disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5259 for the entire initial rating period from January 16, 2005.  A 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Throughout the course of this appeal, the Veteran has contended that the right knee disabilities have been manifested by more severe symptoms than that contemplated by the 10 percent disability rating assigned.  In an August 2014 written statement, the representative contended that the Veteran had lack of motion in the right knee and the complications of surgical procedures make walking excruciating.  At the December 2014 Board hearing, the Veteran testified that the right knee locked up and gave out once in August 2007, but has not locked up since that time.  The Veteran reported pain and swelling in the right knee.

As discussed in detail below, for the entire increased rating period, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the service-connected right knee disabilities have not been met or more nearly approximated.  For the entire initial rating period, the Veteran's right knee disability has been manifested by symptoms of painful motion and crepitus that are productive of noncompensable limitation of motion, and removal of the semilunar cartilage.

The service treatment records and VA examination reports as well as the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported right knee pain.  In July 2002 (during service), the Veteran underwent an arthroscopy of the right knee.  An August 2002 service treatment record notes that the right knee incisions were healing well, full range of motion, no inflammation, instability, or joint line tenderness, and some pain at the medial femoral condyle.  An April 2004 service treatment record notes that, upon physical examination, range of motion testing reflected right knee flexion from 0 to 135 degrees with some slight subpatellar pain beyond 135 degrees, no joint line tenderness, and ligament stability.
  
At the December 2007 VA examination, the Veteran reported "soreness" over the anterolateral aspect of the right knee with episodic increases in pain related to activities such as running as well as occasional morning stiffness.  The Veteran denied any weakness, fatigability, flare-ups not related to activities, dislocation, or subluxation associated with the right knee.  The Veteran reported a single episode of giving way and denied any episodes of giving way in over a year.  The Veteran reported a single episode of noticeable knee swelling that was treated with a diuretic and no subsequent treatment was necessary.  The Veteran reported infrequent use of a knee brace.

The VA examiner noted a palpable defect in the lateral patellar facet with tenderness upon palpation.  Crepitus at the patellofemoral joint during active range of motion was noted.  Upon physical examination, range of motion testing reflected right knee flexion to 140 degrees with pain at 120 degrees and extension to 5 degrees.  No additional limitation of motion was noted upon repetition.  

At the July 2014 VA examination, the Veteran denied a limit to ambulation or running, but reported pain with impact activity and descending stairs.  The Veteran reported flare-ups with repetitive use that cause increased right knee pain, but no fatigue, incoordination, or further loss of range of motion.  Upon physical examination, range of motion testing reflected right knee flexion to 120 degrees and extension to 0 degrees with no objective evidence of painful motion.  No additional limitation of motion was noted upon repetition.  The VA examiner noted functional impairment of pain on movement.  

The July 2014 VA examination report also notes tenderness or pain to palpation.  Joint stability tests were normal and no history of patellar subluxation or dislocation was noted.  The VA examiner noted a history of a right meniscus tear and that the right meniscus had been surgically removed.  Frequent episodes of joint pain, effusion, or "locking" were not noted in connection with the right meniscus abnormality.  The VA examiner noted that the Veteran was mildly limited in extended impact activity, twisting of the knee, and going down stairs.

After a review of all the evidence, both lay and medical, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the service-connected right knee disabilities have not been met or more nearly approximated for any part of the initial rating period from January 16, 2005.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A disability rating in excess of 10 percent is not available under Diagnostic Code 5259.  The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.    

As noted above, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a.  The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.  

In VAOPGCPREC 9-98, VA General Counsel considered a hypothetical situation in which a knee disability was rated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by x-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, VA General Counsel interpreted that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate rating under Diagnostic Code 5003 in light of 38 C.F.R. §§ 4.40, 4.45, 4.59 may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).   
 
VA General Counsel did not interpret that ratings could be assigned for both Diagnostic Codes 5003 and 5259 in all cases.  The General Counsel further interpreted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, and that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion; therefore, if the knee disability rated under Diagnostic Code 5259 does involve limitation of motion, then to assign a separate rating under Diagnostic Code 5003 violates the rules against pyramiding because the symptomatology contemplated by the different rating criteria would overlap with respect to limitation of motion.  38 C.F.R. § 4.14; Esteban at 261.

The Board finds that a separate 10 percent rating under Diagnostic Code 5003 is not warranted in the present case.  Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second Diagnostic Code 5259 requirement of being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, and stiffness.

The Board finds that the painful limitation of motion associated with the Veteran's right knee arthritis is already compensated in the assigned 10 percent rating under Diagnostic Code 5259 as the symptomatic residuals of the semilunar cartilage removal.  The record shows that the Veteran's right knee disabilities are manifested by findings or symptoms which include noncompensable limitation of motion and functional loss due to pain.  The critical element in permitting the assignment of separate ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban, at 261-62.  The Board finds that assigning a separate rating under Diagnostic Code 5003 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology, i.e., painful limitation of motion.  See id.; 38 C.F.R. § 4.14.  Moreover, the highest available rating under Diagnostic Code 5003 in this case is 10 percent; thus, Diagnostic Code 5003 does not allow for a higher rating than the 10 percent disability rating currently assigned under Diagnostic Code 5259.

Next, a rating in excess of 10 percent (20 percent) under Diagnostic Codes 5260 and 5261 for limitation of motion requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  For the entire initial rating period, the limitation of motion of the right knee did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a 20 percent rating, even with consideration of the additional limitation due to pain and crepitus.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion for the right knee.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  

Rather, the evidence of record shows that the Veteran, at worst, had right knee flexion to 120 degrees at the July 2014 VA examination and extension to 5 degrees at the December 2007 VA examination, which does not approximate limitation to 30 degrees of flexion or 15 degrees of extension as needed for a higher (20 percent) rating.  Therefore, a higher disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the right knee.  38 C.F.R. § 4.71a.   

The Board has considered whether a higher disability rating for the right knee are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right knee disabilities have caused pain and crepitus, which have restricted overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic right knee pain and some difficulty descending stairs; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports and service and private treatment records indicate ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  Based on the above, the degree of functional impairment does not warrant a higher evaluation based on limitation of motion for the right knee disabilities.

Next, as there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  There is no evidence that the Veteran underwent a knee replacement of the right knee joint; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a; see July 2014 VA examination report.  

The Board also finds that a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the right knee is not warranted for any part of the initial rating period.  At the December 2007 VA examination, the Veteran reported one instance of the right knee "giving way," but denied any dislocation or subluxation.  At the July 2014 VA examination, joint stability tests were normal bilaterally.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's right knee disabilities have not been manifested by lateral instability or subluxation as needed for a separate rating under Diagnostic Code 5257.  Id.

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  With respect to the right knee disabilities, the July 2014 VA examination report specifically notes that the Veteran had a meniscus tear and that the meniscus had been surgically removed, and did not note any dislocation of the meniscus.  Frequent episodes of joint "locking," effusion, or meniscal dislocation were not noted.  Further, at the December 2014 Board hearing, the Veteran testified to one instance of joint "locking," but denied additional episodes.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's right knee disabilities have not been manifested by dislocation of the meniscus with frequent episodes of "locking," pain, and effusion into the joint; therefore, Diagnostic Code 5258 does not apply.  38 C.F.R. § 4.71a.  

Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of the right knee.  Diagnostic Code 5263 does not apply as there is no evidence of genu recurvatum of the right knee, Diagnostic Code 5263 does not apply.  Id.     

Finally, the July 2014 VA examination report notes that the right knee surgical scars are not painful or unstable and the total area was not greater than 39 square centimeters.  The Veteran has not contended that the scars associated with the service-connected right knee disabilities are painful or unstable.  The Board finds that the weight of the evidence is against a finding that the scars are painful, unstable, deep, or greater than 39 square centimeters; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for a right knee scar.  38 C.F.R. § 4.118 (2014).

Rating Right Elbow Tendonitis

The Veteran is in receipt of a noncompensable disability rating for the period from January 16, 2005 to September 16, 2007, and a 10 percent rating from September 16, 2007, for the right elbow tendonitis under 38 C.F.R. § 4.71a, Diagnostic Code 5207.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major forearm ratings are applicable.  See December 2007 and July 2014 VA examinations.  

Under Diagnostic Code 5206 for limitation of flexion of the forearm, a 0 percent rating is assigned when flexion of the major forearm is limited to 110 degrees; a 10 percent rating is assigned when flexion of the major forearm is limited to 100 degrees; a 20 percent rating is warranted for flexion of the major forearm limited to 90 degrees; a 30 percent rating is warranted for flexion of the major forearm limited to 70 degrees; a 40 percent rating is warranted for flexion of the major forearm limited to 55 degrees; and a 50 percent rating is warranted for flexion of the major forearm limited to 45 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5207 for limitation of extension of the forearm, a 10 percent rating is assigned when extension of the major forearm is limited to 45 or 60 degrees; a 20 percent rating is warranted for extension of the major forearm limited to 75 degrees; a 30 percent rating is warranted for extension of the major forearm limited to 90 degrees; a 40 percent rating is warranted for extension of the major forearm limited to 100 degrees; and a 50 percent rating is warranted for extension of the major forearm limited to 110 degrees.  Id.

Diagnostic Code 5208 provides for a 20 percent evaluation where flexion of the forearm is limited to 100 degrees and extension to 45 degrees.  Id.  Flexion of the elbow to 145 degrees is considered full and extension to 0 degrees is considered full.  See id., Plate I (2014).

Further, as noted above, when the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  

Throughout the course of the appeal, the Veteran has contended that the service-connected right elbow tendonitis has been manifested by more severe symptoms or impairment than that completed by the noncompensable and 10 percent "staged" ratings assigned.  At the December 2014 Board hearing, the Veteran testified that the right elbow tendonitis causes difficulty completing paperwork and causes him to take more breaks.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's right elbow tendonitis more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 5003 for the entire initial rating period from January 16, 2005.  The service treatment records and VA examination reports as well as the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported right elbow pain.  At the December 2007 VA examination, the Veteran reported pain and tightness in the posterior aspect of the right elbow following the right shoulder surgeries during service.  The Veteran reported a sharp pain localized at the posterior aspect of the right elbow that occurs approximately twice per week, most often while asleep, that awakens him with the elbow extremely stiff and difficult to move and is relieved by ice, heat, and movement.  The Veteran reported minimal right elbow pain at rest.  The Veteran denied any giving way, swelling, weakness, flare-ups, or use of assistive devices.  The VA examiner noted an occasional impact on the Veteran's activities of daily living with the Veteran using his left hand to perform minor tasks such as eating, grooming, bathing, and personal hygiene, and minimal impact on occupational activities.   

The VA examiner, in December 2007, noted no atrophy in the arm or forearm, localized tenderness in the triceps tendon, and normal strength in the biceps, triceps, and forearm musculature.  Stability testing, particularly the collateral ligament, were normal with no "opening" of the joint.  Upon physical examination, range of motion testing reflected right elbow flexion to 135 degrees with pain at 110 degrees, extension to 0 degrees, pronation from 0 to 85 degrees with a painful arc from 60 to 85 degrees, and supination from 0 to 65 degrees without pain.  No additional limitation of motion was noted upon repetition.

At the July 2014 VA examination, the Veteran reported fleeting sharp pain in the olecranon area when he carries his child that is not limiting to date and flare-ups of sharp fleeting pain with repetitive use.  Upon physical examination, range of motion testing reflected right elbow flexion to 130 degrees with no objective evidence of painful motion and extension to 0 degrees with no objective evidence of painful motion.  No additional limitation of motion was noted upon repetition.  The VA examiner noted functional impairment of pain on movement.    

Based on the above, the Board finds that the Veteran's right elbow tendonitis has been manifested by painful motion and stiffness that are productive of noncompensable limitation of motion, pronation to 60 degrees, and supination to 65 degrees, which more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 5003.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West,	 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the Veteran's right elbow disability does not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion. 38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.

The Board finds that, for the entire rating period on appeal, the criteria for a 10 percent disability rating under Diagnostic Code 5003, applying the principles of 38 C.F.R. § 4.59, for painful motion that is manifested to a noncompensable degree, is supported by the evidence in this case.  Throughout the entire rating period on appeal, the Veteran has consistently reported right elbow pain that makes lifting and carrying difficult; therefore, a 10 percent rating is warranted for the painful, noncompensable limitation of motion. 38 C.F.R. §§ 4.59, 4.71a; Burton, supra.  

The Board further finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated for any part of the initial rating period.  The evidence of record shows that the Veteran, at worst, had right elbow flexion to 135 degrees with pain at 110 degrees and extension to 0 degrees at the July 2014 VA examination, which does not approximate limitation to 90 degrees of flexion, 75 degrees of extension, or 100 degrees of flexion and 45 degrees of extension, as needed for a higher (20 percent) rating.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Therefore, a higher disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5206, 5207, and 5208 for limitation of flexion and extension of the right elbow.  38 C.F.R. § 4.71a.   

The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, specifically the additional limitations of motion due to pain.  As noted above, the Veteran had near full range of motion during this appeal period even with consideration of pain that limits motion.  See December 2007 and July 2014 VA examination reports.  The Board finds that, even with consideration of functional loss due to pain, such findings, in the context of ranges of motion measures and other evidence, show that the overall disability picture has not more nearly approximated limitation to 90 degrees of flexion, 75 degrees of extension, or 100 degrees of flexion and 45 degrees of extension, as described for a higher 20 percent rating for any part of the initial rating period.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 206.  Based on the above evidence, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5206, 5207, or 5208 for the Veteran's right elbow tendonitis for any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the forearm.  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5205 does not apply.  See July 2014 VA examination report. As there is no evidence of flail joint of the elbow or impairment of the radius or ulna, the Board finds that Diagnostic Codes 5209, 5210, 5211, and 5212 do not apply.  See id.

Diagnostic Code 5213 provides disability ratings for impairment of supination and pronation.  Initially, there is no evidence of loss of supination or pronation due to bone fusion; therefore, the additional provisions of Diagnostic Code 5213 do not apply.  With respect to limitation of supination, a 10 percent disability rating is assigned for limitation of supination of the major arm to 30 degrees or less.  With respect to limitation of pronation, a 20 percent disability rating is assigned for motion lost beyond the last quarter of the arc where the hand does not approach full pronation and a 30 percent disability rating is assigned for motion lost beyond the middle of the arc.  Normal ranges of forearm pronation are from 0 to 80 degrees, and forearm supination are from 0 to 85 degrees.  See 38 C.F.R. § 4.71, Plate I (2014).    

Upon physical examination at the December 2007 VA examination, range of motion testing reflected pronation from 0 to 85 degrees with a painful arc from 60 to 85 degrees causing pain over the lateral aspect of the triceps tendon at the olecranon, and supination from 0 to 65 degrees without pain.  The December 2007 VA examiner did not note that the Veteran's hand did not approach full pronation.  The July 2014 VA examination report notes that the Veteran does not have impairment of supination or pronation.  Based on the above, the Board finds that the weight of the evidence of record does not support a finding that the Veteran's right elbow disability has been manifested to limitation of supination to 30 degrees or limitation of pronation with motion lost beyond the last quarter of the arc where the hand does not approach full pronation; therefore, Diagnostic Code 5213 does not apply.  38 C.F.R. § 4.71a.

Further, the Veteran is already in receipt of a 40 percent disability rating for right ulnar neuropathy/impingement and carpal tunnel syndrome.  See August 2014 rating decision.  As such, the Board finds that a separate rating is not warranted for neurological impairment associated with the right elbow disability.     

Finally, for the entire initial rating period, there is no evidence of record of any scars associated with the right elbow tendonitis nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the right elbow tendonitis.  38 C.F.R. § 4.118.

Rating Right Shoulder Surgical Scars and Left Ankle Scar

The Veteran filed the original claim for service connection for the right shoulder and left ankle disabilities in September 2004.  During the pendency of this appeal, the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008 or if a veteran was previously evaluated under those codes and requests review under the "new" criteria.  See id.  As the Veteran's initial applications for benefits was received by VA before October 23, 2008 and the Veteran has not requested review under the "new" criteria, these revisions do not apply to the present case.  Id.  Rather consideration of whether higher disability ratings for the service-connected right shoulder and left ankle scars will be considered solely under the criteria effective as to the date of the September 2004 claim for service connection.  

Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the service-connected scars are located on the Veteran's right shoulder and left ankle.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7801, scars other than on the head, face, or neck that are deep or cause limited motion are to be evaluated as 10 percent disabling for areas exceeding 6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under that code provides that a deep scar is defined as one associated with underlying soft tissue damage.  Id.  

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  Note (2) under that code provides that a superficial scar is defined as one not associated with underlying soft tissue damage.  Id.  Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  Note (1) under that code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Under Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  Id.  According to Diagnostic Code 7805, other scars are to be evaluated based on the limitation of function of the affected body part.  Id.

Throughout the course of the appeal, the Veteran has contended that the service-connected right shoulder and left ankle scars have been manifested by more severe symptoms or impairment than that completed by the noncompensable and 10 percent "staged" ratings assigned.  In an August 2014 written statement, the representative contended that the Veteran experiences constant pain from deep scars and that the right shoulder scar is painful and tender to touch.

Right Shoulder Scar

After a review of all the evidence, lay and medical, the Board finds that the Veteran's right shoulder surgery scars have been characterized by one deep, nonlinear scar that is painful, measuring 30 square centimeters (4.65 square inches) and 3 superficial, linear scars that are not painful, measuring 3 square centimeters (0.047 square inches), and more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 7804 for the entire initial rating period from January 16, 2005.  

The December 2007 VA examination report notes a 13 centimeter scar extending from just below the right clavicle distally to the medial arm just lateral to the axillary fold.  The VA examiner noted that the scar is nonadherent and minimally tender.  The July 2014 VA examination report notes that the right shoulder scar is painful and sensitive to tactile stimulation.  One deep, nonlinear scar was noted on the upper extremity measuring 15 centimeters by 2 centimeters (30 square centimeters).  Three small, linear arthroscopic scars were noted on the superior, lateral, and posterior right shoulder, each measuring 1 centimeter.  At the December 2014 Board hearing, the Veteran testified that the right shoulder scar is tender to the touch and painful when he moves his shoulder.

As noted above, the Veteran has consistently reported that the right shoulder scars are tender to touch.  The Veteran is competent to testify regarding observable symptoms, such as tenderness associated with a scar, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown,	 6 Vet. App. 465, 469 (1994).  For the entire initial rating period, the right shoulder deep, nonlinear surgical scar has been characterized as 30 square centimeters and tender to palpation.  Resolving reasonable doubt in favor on the Veteran, the Board finds that a separate initial rating of 10 percent, but no higher, is warranted under Diagnostic Code 7804 for a tender scar for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7. 

The Board further finds that the criteria for an initial disability rating in excess of 10 percent for the service-connected right shoulder surgery scars have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  The right shoulder scars have been shown to be only 33 square centimeters in size; therefore, a compensable evaluation is also not warranted under Diagnostic Codes 7801 or 7802.  Id.  The July 2014 VA examiner included clinical findings indicating that the scar was not unstable; therefore, a compensable rating is not warranted under Diagnostic Code 7803.  Id.  Finally, the evidence of record does not indicate the scars are productive of limitation of function of the right shoulder nor has the Veteran alleged otherwise; therefore, a compensable rating is not warranted under Diagnostic Code 7805.  Id.   

Left Ankle Scar

After a review of all the evidence, lay and medical, the Board finds that the Veteran's left ankle scar has been characterized by one superficial, nonlinear scar that is painful, measuring 0.75 square centimeters (0.12 square inches), and more nearly approximates the criteria for the 10 percent disability rating currently assigned under Diagnostic Code 7804 for the entire initial rating period from January 16, 2005.  

An April 2004 service treatment record notes tenderness over the left ankle scar.  At the December 2007 VA examination, the Veteran reported stiffness with tingling localized at the area of the left ankle scar.  The VA examiner noted that the scar was 3 centimeter.  The VA examiner noted that the scar is sensitive to palpation, but is nonadherent.  The July 2014 VA examination report notes that the left ankle scar is painful and sensitive to tactile stimulation.  One superficial non-linear scar was noted on the left anterior ankle, measuring 0.25 centimeters by 3 centimeters (0.75 square centimeters).  The VA examiner noted that the sensitivity of the left ankle scar mildly limits the footwear worn by the Veteran.  At the December 2014 Board hearing, the Veteran testified that the left ankle scar is tender to the touch.

The Board finds that the criteria for an initial disability rating in excess of 10 percent for the service-connected left ankle scars have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  The left ankle scar has been shown to be only 0.75 square centimeters in size; therefore, a compensable evaluation is also not warranted under Diagnostic Codes 7801 or 7802.  Id.  The July 2014 VA examiner included clinical findings indicating that the scar was not unstable; therefore, a compensable rating is not warranted under Diagnostic Code 7803.  Id.  Finally, the evidence of record does not indicate scar is productive of limitation of function of the left ankle scar nor has the Veteran alleged otherwise; therefore, a compensable rating is not warranted under Diagnostic Code 7805.  Id.  

Extraschedular Rating Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right shoulder, left ankle, right knee, or right elbow disabilities or the right shoulder or left ankle scars for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right shoulder, left ankle, right knee, and right elbow disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right shoulder disabilities have been manifested by symptoms of pain, weakness, fatigue, and crepitus that are productive of limitation of flexion and abduction to 120 degrees.  The Veteran's left ankle disability has been manifested by symptoms of pain and stiffness, dorsiflexion to 10 degrees, and plantar flexion to 30 degrees.  The Veteran's right knee disabilities have been manifested by symptoms of painful motion and crepitus that are productive of noncompensable limitation of motion, and removal of the semilunar cartilage.  The Veteran's right elbow tendonitis has been manifested by symptoms of painful motion and stiffness that are productive of noncompensable limitation of motion, pronation to 60 degrees, and supination to 65 degrees.    

The schedular rating criteria specifically provides ratings for symptomatic removal of the semilunar cartilage of the knee (Diagnostic Code 5259), painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and limitation of motion (Diagnostic Codes 5201 (shoulder), 5271 (ankle), 5260 and 5261 (knee), and 5206, 5207, and 5208 (elbow)), including motion limited to orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  The Veteran's right shoulder and knee crepitus is specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by crepitus (grating, crackling, or popping sensations in the knee) and which inherently creates difficulty with prolonged walking or carrying.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the Veteran's disability level and symptomatology of the right shoulder, left ankle, right knee, and right elbow disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

The Board finds that the symptomatology and impairment caused by the Veteran's right shoulder and left ankle scars are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right shoulder surgical scars have been characterized by one deep, nonlinear scar that is painful, measuring 30 square centimeters (4.65 square inches) and 3 superficial, linear scars that are not painful measuring 3 square centimeters (0.047 square inches).  The Veteran's left ankle scar has been characterized by one superficial, nonlinear scar that is painful, measuring 0.75 square centimeters (0.12 square inches).  The schedular rating criteria, Diagnostic Code 7804, specifically provide for disability ratings based on painful and unstable scars.  These symptoms are part of the schedular rating criteria for scars, Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.  In this case, comparing the Veteran's disability level and symptomatology of the right shoulder and left ankle scars to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.      

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right shoulder, left ankle, right knee, and right elbow disabilities or the right shoulder and left ankle scars, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  At the December 2014 Board hearing, the Veteran testified that he works as a border patrol agent.  While the Veteran has made statements that he has missed some time from work due to his service-connected disabilities (see December 2014 Board hearing transcript), the Veteran has not contended that he is unemployed because of his service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

The appeal for an effective date prior to September 28, 2007 for a 10 percent disability rating for the service-connected right shoulder surgical scars, being without legal merit, is dismissed.

The appeal for an effective date prior to September 28, 2007 for a 10 percent disability rating for the service-connected left ankle anterior tibialis tendonitis, being without legal merit, is dismissed.

An initial disability rating in excess of 20 percent for right pectoralis major tendon rupture status post repair with residual soft tissue and muscle defect, rotator cuff tendon tear status post repair, and acromioclavicular joint degeneration is denied.

An initial disability rating for left ankle anterior tibialis tendonitis of 10 percent, but no higher, for the period from January 16, 2005 to September 28, 2007, is granted; an initial disability rating in excess of 10 percent, for the entire initial rating period from January 16, 2005, is denied.

An initial disability rating in excess of 10 percent for right knee lateral meniscus tear, patellar tendonitis, status post arthroscopy is denied.

An initial disability rating for right elbow tendonitis of 10 percent, but no higher, for the period from January 16, 2005 to September 16, 2007, is granted; an initial disability rating in excess of 10 percent, for the entire initial rating period from January 16, 2005, is denied.

An initial disability rating for right shoulder surgical scars of 10 percent, but no higher, for the period from January 16, 2005 to September 28, 2007, is granted; an initial disability rating in excess of 10 percent, for the entire initial rating period from January 16, 2005, is denied.

An initial disability rating of in excess of 10 percent for the left ankle scar is denied.


REMAND

Service Connection for PTSD

In a June 2014 rating decision, the AOJ denied service connection for PTSD.  In a June 2014 written statement, the Veteran expressed disagreement with the denial of service connection for PTSD.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The June 2014 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of service connection for PTSD for further procedural action.    

Accordingly, the issue of service connection for PTSD is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of service connection for PTSD.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


